IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-KA-01274-SCT

TAMESHIA SHELTON a/k/a MICKEY

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                          07/17/2015
TRIAL JUDGE:                               HON. JAMES T. KITCHENS, JR.
TRIAL COURT ATTORNEYS:                     RODNEY A. RAY
                                           MARK TYLER JACKSON
                                           JEFFREY J. HOSFORD
COURT FROM WHICH APPEALED:                 CLAY COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    RODNEY A. RAY
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: LAURA H. TEDDER
DISTRICT ATTORNEY:                         SCOTT W. COLOM
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 03/16/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE WALLER, C.J., COLEMAN AND CHAMBERLIN, JJ.

       CHAMBERLIN, JUSTICE, FOR THE COURT:

¶1.    On July 17, 2015, a Clay County jury convicted Tameshia Shelton of the murder of

Daniel Young. After the trial, Shelton filed a motion for judgment notwithstanding the

verdict or in the alternative for a new trial. The trial court denied the motion. Shelton now

appeals three issues. First, Shelton challenges the sufficiency of the evidence. Second,

Shelton claims that the verdict is against the weight of the evidence. Third, she alleges that

the trial court erred by denying her requested two-theory jury instruction. Finding no error,
we affirm Shelton’s conviction.

                       FACTS AND PROCEDURAL HISTORY

¶2.    Ketina Tutton—Tameshia Shelton’s younger sister—lived in the Mhoon Valley

Community of Clay County (“Mhoon Valley”) near West Point, Mississippi, and Daniel

Young lived in Forest, Mississippi. Tutton and Young maintained a long-distance, romantic

relationship, and Young often would visit Tutton in Mhoon Valley. Because Tutton lived

with her mother, who disapproved of the couple cohabiting before marriage, Tutton and

Young would sometimes spend the night together at Shelton’s nearby residence.

¶3.    On Monday, October 12, 2009, Young arrived to visit Tutton for the week.

Throughout the week, Tutton went to work at Sitel, Inc., in Starkville, Mississippi, and

Young visited with Tutton’s family.

¶4.    On Friday, October 16, Young spent a large portion of the day at Shelton’s house. He

repaired her car, changed her oil, and worked on an old truck parked at Shelton’s house. At

some point in the day, Shelton’s cousin asked to see Shelton’s .22 caliber revolver. She

showed him the handgun and then cleaned and oiled all six of its chambers. Late in the

afternoon, Shelton cooked dinner, and Young ate with Shelton and Tutton’s mother at

Shelton’s house.

¶5.    Around 8:00 p.m., after running some errands, Tutton and Young returned to Tutton’s

house. While parked in the driveway, Tutton told Young that she was no longer planning to

relocate to Meridian in the immediate future to be closer to Young as Sitel had hired her

permanently. The couple had a heated discussion that lasted fifteen to twenty minutes before



                                             2
they exited the car. Tutton testified that there was no physical altercation between her and

Young. After the discussion, Tutton walked toward the rear of her mother’s house, and

Young walked toward Shelton’s house along the driveway that connected the two houses.

Tutton entered her mother’s house and watched television with her mother and a sister.

¶6.    Sometime after Tutton saw Young walking toward Shelton’s house, Shelton alleged

that she heard a knock on her bedroom window.1 Shelton claims that Young was at the

window and asked her for her pistol in order to shoot a raccoon out of a tree. Young asked

for just one bullet, but Shelton loaded six bullets into the handgun. Shelton claimed that she

walked to the front room of the house and gave Young the handgun. She asked him to return

and show her the raccoon once he had shot it.

¶7.    Shelton claimed to have heard one shot shortly after Young left her house. She

alleged that she searched for Young, calling his name. According to Shelton, she found

Young ten to fifteen yards from the driveway, lying face-down in the grass under a large tree.

She claimed that Young was grunting. Shelton immediately called 911 and remained on the

phone until officers responded to the scene. She reported the incident to the 911 dispatcher

as “an accidental shooting” and mentioned—several times—that Young had intended to

shoot a raccoon.

¶8.    Tutton—still at her mother’s house—heard the gunshot but thought the sound was a

firecracker exploding. It was not until a neighbor informed Tutton’s mother of a shooting

in Mhoon Valley that Tutton knew the sound had been a gunshot. Tutton drove to her

       1
        Shelton was interviewed several times throughout the investigation. At trial, the
State entered the recordings of her interviews into evidence and played them to the jury.

                                              3
sister’s house on the back driveway because her sister owned a black Mustang car, and the

neighbor said that it was mentioned on the police scanner. After looking in Shelton’s house,

Tutton saw Shelton standing in the road. Shelton told Tutton that Young had been shot.

Tutton found Young in the grass and “went crazy.” She screamed and pulled her hair and

clothing. Tutton remembered hearing sirens shortly after this.

¶9.    Deputy Cassandra Smith and Officer Torrey Williams (“Torrey”),2 an auxiliary officer

with Clay County, were the first responders to the scene. They saw Shelton standing in the

middle of the road, pointing toward her house. Shelton was crying and appeared distressed.

Smith followed Shelton up the driveway to where Young lay in the grass.

¶10.   Smith testified that Shelton was hysterically screaming, “You’re late. You’re late.

He’s dead.” Smith called out to Young and touched his back but felt no movement. Shelton

began searching for the pistol, prompting Smith to ask her if Young had been shot. Shelton

kept repeating, “I’ve got to find the gun.” She told Smith that the gun was an heirloom and

that she had “to find it.” Smith saw the pistol on the ground and did not mention it to

Shelton. Instead, Smith escorted Shelton away from Young and back toward the front of the

trailer. Smith then instructed Torrey to call Officer Ramirez Williams (“Ramirez”)3 and

inform him that she suspected that there had been a murder.

¶11.   Smith said that Shelton remained hysterical and she noticed that Shelton was



       2
       Officer Torrey Williams will be referred to by first name in order to avoid confusion
with Officer Ramirez Williams.
       3
        Officer Ramirez Williams will be referred to by first name in order to avoid
confusion with Officer Torrey Williams.

                                             4
constantly wiping her hands on her baby’s blanket as she held her baby. Torrey also testified

that Shelton was upset and constantly wiping her hands together when she was in the trailer

later that evening.

¶12.   As Smith and Torrey began to cordon off the area around Young, Officer William

Knowles responded to the scene. Knowles checked Young for a pulse but did not feel one.

He then assisted the EMTs in turning Young over. The EMTs pronounced Young deceased,

and Knowles took charge of Young’s body and began a homicide investigation. Knowles

noted the gunshot wound on Young’s chest and discovered the handgun which lay below

Young’s feet.

¶13.   Once Ramirez arrived at the scene, he examined Young’s body and the position of the

handgun. He then briefly interviewed Shelton. Ramirez testified that, after inspecting the

scene and interviewing Shelton, “it just wasn’t looking like an accidental shooting to me.”

¶14.   Next, Smith and Torrey escorted Shelton to the sheriff’s department for a more

detailed statement. Both officers testified that Shelton was calmer on the drive to the

sheriff’s department than earlier in the evening. On cross-examination, Torrey claimed that

Shelton was no longer wiping her hands together, but on re-direct examination stated that

Shelton was still wiping her hands together at the sheriff’s department.

¶15.   Meanwhile, after photos had been made of the scene, Knowles recovered the handgun.

He unloaded five unfired live casings along with one empty casing. Also, Officer Brad Pettit

placed paper bags over Young’s hands to preserve evidence. Ramirez and the other officers

also performed a grid search for other evidence in the vicinity of Young’s body. They



                                             5
discovered evidence of a scuffle or altercation in the gravel driveway, five to ten yards from

where Young’s body lay. At the site of the scuffle, the officers recovered a banana hair-

clip—with hair in it.

¶16.   Around 12:00 a.m. the next morning, Ramirez interviewed Shelton again at the

sheriff’s department. Ramirez questioned Shelton about the scuffle that had occurred in the

driveway. Shelton denied any knowledge of an altercation. She also denied wearing a

banana hair-clip, but claimed that Tutton sometimes wore them. Without prompting—and

for the first time by anyone in the investigation, Shelton raised the issue of gunpowder

residue: “You can test my clothes to see if I have any powder on it [sic]. If I would have shot

him, I would have gun residue all up my arms—gun burn.” At the end of the interview,

Ramirez conducted a gunshot residue test on Shelton and Tutton. The tests were sent to the

Mississippi Crime Laboratory.

¶17.   Over the next few days, Shelton was re-interviewed a number of times. Chief Deputy

Eddie Scott interviewed Shelton on October 19. In this interview, Shelton claimed that she

suffered from amnesia due to her hospitalization for seizures in January 2009. She also

alleged that she was inside her house when the shot was fired. Further, Shelton claimed to

have fired the handgun on Wednesday, October 14, at a stray dog in her yard. While she did

not fire the handgun on October 16, she did claim to have cleaned it that afternoon.

¶18.   Later in the afternoon of October 19, Agent Geoffrey Still interviewed Shelton. For

the first time, Shelton claimed that she wore the same pajamas on October 14 when she shot

at the stray dog as she did the night of October 16.



                                              6
¶19.   On April 8, 2011, a Clay County grand jury indicted Shelton for murder. After her

indictment, Shelton was interviewed for a final time by Lieutenant Brett Watson on March

21, 2014. Shelton claimed that Ramirez had sprinkled a substance onto her hands and looked

at the substance under ultraviolet light.4 Ramirez denied doing so. Shelton also was hesitant

in answering whether or not Tutton and Young had fought that Friday before telling Watson

that she did not remember.

¶20.   Shelton was tried for murder in Clay County from July 14 to July 17, 2015. At trial,

the State called several officers to testify to their personal knowledge of the events. Still

testified concerning his interview with Shelton that she appeared “evasive[]” and was “trying

to distance herself from what was taking place.” He also noted the discrepancy that Shelton

claimed to have amnesia but was able to recount the week before with great detail.

¶21.   Lisa Funte, a medical examiner who had conducted Young’s autopsy, testified that

she had examined the gunshot wound and determined that it was consistent with a small-

caliber handgun, such as a .22. She also had found a bullet inside Young. Further, Funte

testified that Young’s death was a homicide. Funte ruled out suicide as a cause of death

because the path of the bullet did not have any deviation.5 The pathway of the bullet was



       4
         As discussed infra, the results of the forensic testing revealed that Shelton did have
particles indicative of gunshot residue on her hands and clothing. Before this final
interview, Shelton had been informed about the results of the forensic testing. This
statement appeared to be Shelton’s attempt to discredit the results of the gunshot residue
tests by claiming that Ramirez placed the gunshot residue on her hands.
       5
        Funte explained in her testimony that when a person shoots himself in the chest “the
bullet goes to one side or the other. She explained that this was the case because the person
has to bend his or her wrist to hold the firearm and bring the barrel against the chest.

                                              7
straight back and down. In addition to the autopsy, Funte performed a gunshot residue test

on Young’s hands and submitted the test to the Mississippi Crime Laboratory.

¶22.   Felicia Robinson, a forensic scientist, testified that she had determined that the bullet

recovered by Funte had been fired from Shelton’s handgun. She also determined that the

shell casing had been fired in the handgun. In addition, Robinson testified that her

investigation revealed that the handgun had been fired from a contact or near-contact position

against Young’s chest in light of the burn marks on Young’s clothes.

¶23.   Jacob Burchfield, an analyst with the Mississippi Crime Laboratory, testified about

the results of the gunshot residue tests. He stated that there were three ways for a person to

have gunshot residue on them: (1) discharge a firearm, (2) be within two to three feet of a

firearm as it is discharged, or (3) handle “something with gunshot residue on its surface.”

Burchfield testified that a person who shoots a firearm likely would have more residue on

him than someone who was only in proximity to the firearm. He also testified that gunshot

residue typically remains on a person’s skin for four hours before a marked decrease is noted

as a result of normal activity. Further, according to Burchfield, residue can remain in

clothing indefinitely.

¶24.   Burchfield testified that Young’s test revealed particles indicative of gunshot residue

on the backs of his hands.6 Young’s palms, though, tested negative for gunshot residue.



       6
         Burchfield testified that three types of results were reported by the Mississippi
Crime Laboratory: positive, negative, and indicative. A“positive” result was reported when
gunshot residue was found. A “negative” result was reported when there was no gunshot
residue found. Lastly, an “indicative” result was reported when at least three out of four of
the categories of particles in gunshot residue were found.

                                               8
Shelton’s test also revealed particles indicative of gunshot residue on her palms and the back

of her right hand. Her test also revealed particles indicative of gunshot residue on Shelton’s

pajamas—both the pants and the shirt. Burchfield also testified that Tutton’s test was

negative for gunshot residue.

¶25.   Also at trial, Tutton testified to her memory of the events leading up to and after

Young’s death. She alleged that she had informed Ramirez about a time when Young almost

overdosed on pain pills after a dental procedure. On direct examination, Tutton claimed that

she told Ramirez about the incident in response to an open-ended question about any

concerns that she had had about Young during their relationship. On cross-examination,

though, Tutton admitted that she had not been asked a question by Ramirez before she had

volunteered the information on her own. Tutton also admitted that she had not been

concerned about suicide the night that Young died.

¶26.   Edith Young—Daniel Young’s mother—testified that her son did not have a history

of mental illness, and had not, to her knowledge, contemplated suicide. She also stated that

her son had not taken a number of pain pills after a dental procedure that he had when he was

living in Nashville, Tennessee.

¶27.   After the conclusion of the testimony, the trial court instructed the jury—including

two instructions that each addressed circumstantial evidence. The jury then convicted

Shelton of first-degree murder. The trial court sentenced Shelton to a life sentence in the

custody of the Mississippi Department of Corrections. Shelton filed a motion for judgement

notwithstanding the verdict or in the alternative for a new trial, and the trial court denied this



                                                9
motion. Shelton now timely appeals.

                                         ANALYSIS

¶28.   To convict Shelton of murder, the State had to prove that Shelton (1) killed Young (2)

with the deliberate design to effect the death of Young and (3) without the authority of law

and not in necessary self-defense. See Miss. Code Ann. § 97-3-19(1)(a) (Supp. 2016).7

       I.       The evidence presented at trial was legally sufficient to support the
                verdict.

¶29.   This Court reviews a challenge to the sufficiency of the evidence under the standard

detailed in Bush v. State, 895 So. 2d 836, 843 (Miss. 2005). We recognize that “the critical

inquiry” under the standard is whether the evidence supports a finding that the accused

“committed the act charged . . . under such circumstances that every element of the offense

existed.” Id. “‘[T]he relevant question is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” Id. (quoting Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) (emphasis in original)). Further:

       if a review of the evidence reveals that it is of such quality and weight that,
       “having in mind the beyond a reasonable doubt burden of proof standard,
       reasonable fair-minded men in the exercise of impartial judgment might reach
       different conclusions on every element of the offense,” the evidence will be

       7
           Mississippi Code Annotated Section 97-3-19(1)(a) reads as follows:

       (1) The killing of a human being without the authority of law by any means
       or in any manner shall be murder in the following cases:

                (a) When done with deliberate design to effect the death of the
                person killed, or of any human being, shall be first-degree
                murder; . . . .

                                              10
       deemed to have been sufficient.

Id.; see also Roby v. State, 183 So. 3d 857, 869 (Miss. 2016).

¶30.   We find that the evidence was sufficient to support the conviction of murder. The

evidence was undisputed that Young was killed. Ample expert testimony demonstrated that

he was killed from a single round fired from the handgun recovered at the scene. Shelton

admitted that she owned this handgun and stated—multiple times, in separate

interviews—that she loaded the weapon before Young was shot. Shelton also had gunshot

residue on her hands and pajamas. In addition, she was the first person in the investigation

to reference gunshot residue when she stated in an interview soon after the shooting: “You

can test my clothes to see if I have any powder on it. [sic] If I would have shot him, I would

have gun residue all up my arms—gun burn.” Further, there was no evidence to show that

Shelton was acting in self-defense. All the evidence together was sufficient since a rational

trier of fact could establish each element beyond a reasonable doubt.

¶31.   The forensic evidence supported the jury’s determination that Shelton had fired the

firearm. Burchfield testified that he would expect to see more gunshot residue on the person

who discharged the firearm than on a person who was only in the vicinity of the discharged

firearm. The results of the forensic tests demonstrated that Shelton did have more gunshot

residue on her skin at the time of testing than Young did. This was the case even though

Young’s hands were placed inside paper bags to preserve the gunshot residue on them. Also,

more gunshot residue was present on Shelton’s hands than on Young’s hands despite the fact

that she was tested four hours after the shooting—after she had continued to wipe her hands.



                                             11
Burchfield also testified that normal activity over a period of four hours would significantly

reduce the amount of gunshot residue on a person’s hands. While Shelton claimed to have

cleaned the firearm earlier in the day, she cleaned the firearm well over four hours before the

shooting and prepared and ate dinner in the interim. Thus, it is not likely that the gunshot

residue was on Shelton from handling the firearm earlier that day. This evidence supported

the argument that Shelton fired the firearm the evening that Young died.

¶32.   The combined evidence also allowed the jury to determine that Shelton had shot

Young deliberately. Funte testified that she had determined Young’s death to be a homicide

based on the trajectory of the bullet. Robinson’s testimony supported Funte’s conclusion,

as the weapon was fired from a contact or near-contact position. Ramirez also testified to

his impression that the shooting was not accidental. Further, the evidence of the scuffle or

altercation, along with Shelton wiping her hands after the shooting, was sufficient to support

the jury’s determination that Shelton intended to shoot Young.

¶33.   There also was no evidence that Shelton’s intentional killing was justified by law.

None of the forensic evidence supported a theory of self-defense. There was no testimony

to support such a claim either.

¶34.   Further, there was evidence that showed that Young did not commit suicide. Young’s

mother testified that, to her knowledge, Young had not attempted suicide and did not have

any mental illnesses. Additionally, Funte’s testimony concerning the trajectory of the bullet

in Young’s body demonstrated that suicide would have been unlikely.

¶35.   Beyond the testimony and forensic evidence, there was reason for the jury to doubt



                                              12
Shelton’s account of the evening. She claimed to suffer from amnesia but was readily able

to recount the events of the week in great detail. She also insinuated that the police planted

the gunshot residue on her—an allegation that was not supported by any evidence in the

record. Thus, the jury had reason to doubt Shelton’s account.

¶36.   Under our standard of review, the question before us is not whether we believe that

the evidence established guilt beyond a reasonable doubt. Instead, it is whether, after

viewing the evidence in the light most favorable to the verdict, a rational trier of fact could

have found the elements of the crime beyond a reasonable doubt. We find that each element

of the crime is supported by sufficient evidence.

       II.    The verdict is not against the weight of the evidence.

¶37.   When reviewing a challenge that the verdict is against weight of the evidence, this

Court “will only disturb a verdict when it is so contrary to the overwhelming weight of the

evidence that to allow it to stand would sanction an unconscionable injustice.” Bush, 895
So. 2d at 844. Under this standard, “the evidence should be weighed in the light most

favorable to the verdict.” Id.

¶38.   We find that the verdict is not against the weight of the evidence. Much of the

analysis under the sufficiency of the evidence applies to this discussion as well. The forensic

evidence presented at trial demonstrated that Shelton had shot Young. In addition, the

trajectory of the bullet through Young’s body made the theory of suicide highly unlikely.

Further, Young did not have any known mental illnesses and had not attempted suicide.

Weighing the evidence “in the light most favorable to the verdict,” we conclude that the



                                              13
verdict is not against the weight of the evidence.

       III.   The trial court’s refusal of the two-theory jury instruction was not
              an abuse of discretion.

¶39.   Shelton argues that the trial court erred in refusing her requested two-theory jury

instruction.8 This Court reviews the grant or refusal of a jury instruction “under an abuse-of-

discretion standard.” McInnis v. State, 61 So. 3d 872, 875 (Miss. 2011). The trial court is

“allowed to refuse an instruction which incorrectly states the law, is covered fairly elsewhere

in the instructions, or is without foundation in the evidence.” Roberson v. State, 199 So. 3d
660, 664 (Miss. 2016). “Jury instructions must be read as a whole to determine if they fairly

announce the law.” McInnis, 61 So. 3d at 875 (citations omitted).

¶40.   “Circumstantial evidence is ‘evidence which, without going directly to prove the

existence of a fact, gives rise to a logical inference that such fact does exist.’” Id. (quoting

Keys v. State, 478 So. 2d 266, 268 (Miss. 1985)). The trial court is allowed to “refuse a two-

theory instruction if it has granted a (general) circumstantial evidence instruction.” Id.

(emphasis in original); see also Goff v. State, 14 So. 3d 625, 662 (Miss. 2009) (quoting



       8
         “A two-theory instruction instructs the jury what to do when the ‘record supports
two or more hypotheses of the crime committed’ and all the evidence of the crime is
circumstantial.” McInnis v. State, 61 So. 3d 872, 875 (Miss. 2011). The instruction refused
here, Instruction D-6, provided:

       The Court instructs the jury that if the State has relied on circumstantial
       evidence to establish its theory of guilt of the Defendants, then the evidence
       for the State must be so strong as to establish the guilt of the Defendant, not
       only beyond a reasonable doubt, but the evidence must be so strong as to
       exclude every other reasonable hypothesis other than that of guilt.



                                              14
Kitchens v. State, 300 So. 2d 922, 926 (Miss. 1974)) (“‘In a case based entirely on

circumstantial evidence, if an instruction is allowed that the evidence must exclude every

reasonable theory other than that of guilt, that is held to embody the essentials of the

two-theory instruction, and refusal of the latter is not reversible error.’”).

¶41.    We find that the trial court did not abuse its discretion in denying the requested two-

theory instruction since two other jury instructions fairly instructed the jury as to the law.

Further, it is not necessary for us to determine whether the evidence against Shelton was

completely circumstantial because a trial court, under McInnis, may refuse a two-theory

instruction—even where all of the evidence is circumstantial—if it has given a circumstantial

evidence instruction as the trial court did here.

¶42.    The trial court gave Instruction C-12, a circumstantial-evidence instruction, which

read:

        The Court instructs the jury that the law presumes every person charged with
        the commission of a crime to be innocent. This presumption places upon the
        State the burden of proving the Defendant guilty beyond a reasonable doubt
        and to the exclusion of every reasonable hypothesis consistent with innocence.
        The presumption of innocence of the Defendant prevails unless overcome by
        evidence which satisfies the jury of the Defendant’s guilt beyond a reasonable
        doubt and to the exclusion of every reasonable hypothesis, consistent with
        innocence. The Defendant is not required to prove his or her innocence.

(Emphasis added.) The language of this instruction fairly instructed the jury on the law

governing circumstantial evidence. While the refused, two-theory instruction included

stronger language concerning circumstantial evidence, it did not provide instruction that was

materially different or additional to the law covered in Instruction C-12. The trial court also

instructed the jury with Instruction S-2A:

                                              15
       The Court instructs the Jury that if you find from the evidence in this case
       beyond a reasonable doubt and to the exclusion of every reasonable hypothesis
       consistent with innocence that the Defendant, Tameshia Shelton, did on or
       about October 16, 2009, unlawfully, willfully, feloniously, purposely and
       knowingly with the deliberate design to effect death, kill and murder Daniel
       Young, a human being without authority of law and not in necessary self-
       defense[, t]hen you shall find the Defendant guilty as charged. If the State has
       failed to prove any of these elements beyond a reasonable doubt and to the
       exclusion of every reasonable hypothesis consistent with innocence, then you
       shall find the Defendant not guilty.

(Emphasis added.) This instruction reinforced Instruction C-12’s guidance on circumstantial

evidence. Thus, we find that the trial court did not abuse its discretion by refusing the two-

theory instruction.

                                      CONCLUSION

¶43.   The evidence was legally sufficient to support the verdict and the verdict is not against

the overwhelming weight of the evidence. Further, the trial court did not abuse its discretion

when it refused Shelton’s requested instruction. Thus, finding no error, we affirm Shelton’s

conviction and sentence.

¶44. CONVICTION OF MURDER AND SENTENCE OF LIFE IMPRISONMENT
IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS,
AFFIRMED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., KITCHENS, KING,
COLEMAN, MAXWELL AND BEAM, JJ., CONCUR.




                                              16